Citation Nr: 1808096	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for the period prior to April 22, 2014, and greater than 60 percent beginning April 22, 2014, for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to June 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veteran underwent VA examinations in September 2012, February 2014, and July 2016 in connection with his service-connected heart condition.

In a June 2017 hearing memorandum, the Veteran's representative indicated the Veteran's contentions that his heart condition has worsened and has required further surgeries since his last VA examination.  Private treatment records received in January 2017 indicate that the Veteran underwent cardiac surgery in December 2016.  No subsequent VA examination has been conducted since that time.

As the Veteran asserts that his heart condition has worsened and required surgery since his last VA examination, a remand is necessary to ensure that the record contains evidence of the current severity of the Veteran's service-connected heart condition.  For these reasons, the claim must be remanded for the AOJ to schedule the Veteran for another examination for his heart condition.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate and adequate VA examination to determine the current extent and severity of his service-connected ischemic heart disease.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, readjudicate the claim that is the subject of this Remand.  If any benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

